[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

United States Court of Appeals
For the First Circuit


No. 98-2168

KARLA STEEVES,

Plaintiff, Appellant,

v.

SHAW'S SUPERMARKETS, INC.,

Defendant, Appellee.



APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MAINE 

[Hon. Morton A. Brody, U.S. District Judge]



Before

Torruella, Chief Judge,

Hill and Cyr, Senior Circuit Judges.



John P. Gause, with whom Berman &amp; Simmons, P.A. was on brief,
for appellant.
Christopher C. Dinan, with whom Noah D. Wuesthoff, and
Monaghan, Leahy, Hochadel &amp; Libby, LLP were on brief, for appellee.



October 4, 1999
        Per Curiam.  We have reviewed the opinion and judgment of
the district court, the record, the briefs, and have heard and
considered oral argument.  Finding no reversible error, the
judgment of the district court is 
AFFIRMED.